Exhibit 10.4 Director Stock Unit Agreement


VALMONT INDUSTRIES, INC.
RESTRICTED STOCK UNIT AGREEMENT
AGREEMENT entered into effective date (“Effective Date”) by and between Valmont
Industries, Inc., a Delaware corporation (“Company”) and, NAME a director of the
Company (“Director”).
1.Grant of Award.
(a)    The Company hereby grants to the Director, pursuant to and subject to the
terms of the Valmont 2018 Stock Plan (“Plan”), xxx Restricted Stock units
(“Units”) of the Company (such number being subject to adjustment as provided in
Paragraph 9 hereof) on the terms and conditions set forth herein.
(b)    Director acknowledges that this award of Units shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as part of this Agreement.
2.    Restricted Stock Units. Each Unit awarded hereunder shall be the
equivalent of one share of Company Stock; provided, however, the Director shall
have no voting or similar rights with respect to the Units. The Director shall
be a general, unsecured creditor of the Company with respect to the Company’s
obligations under this Agreement.
3.    Vesting. The Units shall become nonforfeitable and fully vested on the
earliest of (i) the first anniversary of the Effective Date if the Director
continuously remains a member of the Board of Directors of the Company (“Board”)
until such first anniversary, (ii) the Director’s death while a member of the
Board, (iii) the Director’s Total Disability while a member of the Board, or
(iv) the occurrence of a Change of Control (as such term is defined in the Plan)
while the Director is a member of the Board (each a “Vesting Date”). In the
event the Director ceases to be a member of the Board prior to the Vesting Date
(except as provided in the preceding sentence), the Director shall forfeit all
of the Units granted under this Agreement and the payment contemplated by
Paragraph 4 hereof.
4.    Dividends. While the Director is a member of the Board, the Company shall
accumulate a cash amount equal to dividends in cash or property paid from time
to time on issued and outstanding shares of Company Stock in an amount that is
equivalent to the dividends which the Director would have received had the
Director been the owner of the number of shares of Company Stock equal to the
number of Units granted hereunder. The cash accumulated shall accrue interest
until the Vesting Date (unless previously forfeited). Interest shall be computed
using the Company’s average short term borrowing rate determined for each
calendar year as of December 31, compounded quarterly, as determined by the
Board or its designee. The cash amount (plus interest) (“Dividends”) shall be
paid to the Director on the Vesting Date, or as soon as possible thereafter, but
no later than the March 15th immediately following the calendar year which
includes the Vesting Date, subject to the Director’s continuous status as a
Board member until the Vesting Date. The payment hereunder shall be treated as
additional compensation to the Director.
5.    Settlement of Awards.
(a)    As soon as practicable following the Vesting Date, but no later than the
March 15th immediately following the calendar year which includes the vesting
date, if the Director has not forfeited the Units hereunder, the Company shall
pay to the Director, with respect to each Unit one share of Company Stock.


- 1 -

--------------------------------------------------------------------------------




(b)    Notwithstanding Paragraphs 4 and 5(a), the Director may elect, prior to
the January 1 immediately preceding the Effective Date, the timing of the
distribution of the Units and the Dividends. The Director may elect the payment
to the earliest or latest of any combination of the Director’s death, Total
Disability, attainment of a specific age, a specified date, or cessation of
service as a Board member, or upon a Change of Control (as such term is defined
in the Plan). The election must be made to the Company on a form provided by the
Company. The final payment must occur within three years after the termination
of the Director’s service as a director.
Subsequent to the initial election, the Director can change the timing of the
distribution of the Units and Dividends, subject to the following conditions:
(i) the election is made and delivered to the Company on a form provided by the
Company; (ii) the election does not become effective until at least twelve (12)
months after the election is made; (iii) the election is made at least twelve
(12) months before the first scheduled payment hereunder; and (iv) except for a
payment on account of Total Disability, the election extends the deferral period
at least five (5) years.
All payments shall be in a lump sum within thirty (30) days of the applicable
event, with Dividends paid in cash and Units paid by the delivery of one share
of Company Stock for each Unit.
For purposes of this Agreement, “Total Disability” means the Director is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
6.    Distributions to Specified Employees. Notwithstanding any other provisions
of this Agreement to the contrary, upon a Director’s ceasing to be a Board
member, if the Director is a “Specified Employee,” the Director’s payments
hereunder on account of the Director’s separation from service shall not be
distributed before the date which is six (6) months after the date of separation
from service, or if earlier, the date of the death of the Director. Any
scheduled payments not made during such period shall be made as soon as
reasonably practicable, but no later than thirty (30) days following the end of
such period. A “Specified Employee” is an individual who, as of the date of the
Director’s separation from service, is a key employee, as defined in § 416(i) of
the Internal Revenue Code of 1986, as amended (“Code”), applied in accordance
with the regulations thereunder and disregarding Code § 416(i)(5), at any time
during the 12-month period ending on the identification date as reasonably
determined by the Human Resources Committee of the Board (“Committee”), or its
designee.
7.    Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. Any provision of this Agreement that would fail to
satisfy Section 409A of the Code shall be amended to comply with Section 409A of
the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.
8.    Withholding. All deliveries and distributions under this Agreement are
subject to any required withholding of all applicable taxes. At the election of
the Director, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Company Stock to which the Director is
otherwise entitled to under the Plan, or through a cash payment by the Director
to the Company.
9.    Adjustment in Capitalization. If any adjustment in the Company’s
capitalization as described in the Plan occurs, appropriate adjustments shall be
made (as provided in the Plan) to the number of Units under this Agreement.


- 2 -

--------------------------------------------------------------------------------




10.    Non-Transferability. The Agreement and the Units granted hereunder shall
not be transferable other than by will or the laws of descent and distribution.
More particularly (but without limiting the generality of the foregoing), this
Agreement and the Units granted hereunder may not be assigned, transferred
(except as provided above), pledged or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to the execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition contrary to the provisions hereof or the levy
of any execution, attachment or similar process upon the Units or this Agreement
shall be null and void and without effect.
11.    Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Director or benefits distributable to the Director under this Agreement have
not been distributed, at the time of the Director’s death, such benefits shall
be exercised by or distributed to the legal representative of the estate of the
Director.
12.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
IN WITNESS WHEREOF, the Company and the Director have signed this Agreement
effective as of the day and year first above written.












                  
Director
VALMONT INDUSTRIES, INC.








By:                  
President and Chief Executive Officer
 
 
 
 





- 3 -